Citation Nr: 9935742	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran had verified active duty from November 1972 to 
November 1978.  Active service from December 1970 to November 
1972 has also been reported.  

By rating action dated in February 1997, the Department of 
Veterans Affairs (VA) granted service connection for 
postoperative residuals of a right inguinal hernia repair 
including a neuroma under the provisions of 38 U.S.C.A. 
§ 1151 and evaluated the condition as 10 percent disabling.  
The veteran appealed for a higher evaluation for the 
postoperative residuals.  In November 1998, the veteran 
testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the Regional Office 
Louisville, Kentucky.  Although the veteran discussed the 
impact of his hernia on his employment, it was specifically 
stated that no claim for a total rating based on 
unemployability was being made.  The case is now before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office. 

2.  In December 1994, the veteran had a right inguinal hernia 
repair performed at a VA hospital.  He later developed a 
neuroma that was excised in March 1995.  

3.  The scar involving the right inguinal hernia repair is 
well healed.  The veteran has pain on palpation of the hernia 
scar.  

4.  As a result of the right inguinal hernia repair the 
veteran has numbness and sharp pain which has been attributed 
to nerve damage.



CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the scar 
resulting from the veteran's right inguinal hernia repair is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Code 7804 (1999). 

2.  A separate evaluation of 10 percent is warranted for the 
neurological manifestations of the right hernia repair.  38 
U.S.C.A.§§  1155, 5107; 38 C.F.R. § 4.123 and Part 4, Code 
8630.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The record reflects that the veteran was hospitalized at a VA 
medical center in December 1994 when repair of a right 
inguinal hernia was performed.  He later developed a neuroma 
which was excised in March 1995.  

The veteran was afforded a VA general medical examination in 
August 1997.  He reported chronic pain since the surgery for 
his right inguinal hernia.  On examination, there was a well-
healed scar.  There was pain exhibited by the veteran with 
direct palpation of the right inguinal hernia scar.  That 
caused the veteran to jump.  The diagnoses included 
neurogenic pain in the right inguinal area, status post right 
inguinal herniorrhaphy.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was observed and 
treated during 1997 and 1998 for various conditions.  On 
October 6, 1997, he requested a TENS unit for control of 
chronic pain in the right inguinal area.  When he was seen in 
January 1998, his complaints included increased right groin 
pain.  

During the course of the November 1998 hearing, the veteran 
testified that he was taking several types of pain 
medications for pain in the area where the surgery had been 
performed.  If he stayed in one position too long it caused 
numbness in his hip and leg.  He had been wearing a TENS unit 
since October 1997 that dulled the pain somewhat but did not 
eliminate the sharp pain from moving or lifting anything.  He 
had had a problem obtaining jobs since he could lift only 15 
pounds at most.  Since 1996, he had probably had 5 or 6 jobs 
that he had attempted and had been unable to perform.  His 
last employment had been during the previous summer when he 
attempted to work on a part-time basis for a florist 
delivering flowers.  He related that the flowers had become 
too heavy and the days had gotten too long.  

II.  Analysis

A noncompensable evaluation is provided for an inguinal 
hernia which is small or reducible or when there is no true 
hernia protrusion.  A 10 percent evaluation is provided for a 
recurrent postoperative inguinal hernia which is readily 
reducible and well supported by a truss or belt.  A 
30 percent evaluation is appropriate for a small recurrent 
postoperative hernia, or an unoperated irremediable hernia, 
which is not well supported by a truss or is not readily 
reducible.  38 C.F.R. Part 4, Code 7338.

A 10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. Part 4, Code 7804.  

A noncompensable evaluation is provided for either mild or 
moderate incomplete paralysis of the ilio-inguinal nerve.  A 
10 percent evaluation requires severe to complete paralysis.  
38 C.F.R. Part 4, Code 8530.  If the disorder of the ilio-
inguinal nerve is manifested by a neuritis it is rated under 
Diagnostic Code 8630.  Neuritis of a peripheral nerve is 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances and constant pain, at times excruciating.  It is 
rated on the scale for the nerve involved, with the maximum 
equal to the rating for severe incomplete paralysis.  
38 C.F.R. § 4.123.  

In this case, the record does not reflect that the veteran 
has had a recurrence of the right inguinal hernia.  Thus, an 
increased rating for the right inguinal hernia residuals 
would not be warranted under the provisions of Diagnostic 
Code 7338.  The scar resulting from the surgery has been 
reported to be well healed but the veteran complains of pain 
on palpation of the scar.  However, a 10 percent evaluation 
is the only evaluation provided under Diagnostic Code 7804 
for scars which are tender and painful on objective 
demonstration.  Thus, an increased rating based on a painful 
scar would not be posssible.

During the November 1998 hearing on appeal, the veteran 
related that he had pain involving the surgical area and that 
he was taking several different types of pain medication each 
day.  He reported that he was using a TENS unit which dulled 
the pain somewhat but did not eliminate the sharp pain.  He 
also reported numbness in his hip and leg if he stayed in one 
position for too long a period of time 

The veteran complains of radiating numbness and intense pain 
resulting from the right inguinal hernia repair.  He has had 
a neuroma removed from the area, but neurogenic pain remains.  
In view of these separate and distinct neurological 
manifestations which have been attributed to the surgery, the 
Board believes that a separate 10 percent evaluation for the 
neurological manifestations of the veteran's disability is 
warranted under the provisions of Diagnostic Code 8630.  The 
combined rating for the hernia repair residuals is therefore 
20 percent.  In arriving at its decision in this regard, the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107. 



ORDER

Entitlement to a combined evaluation of 20 percent for the 
veteran's right inguinal hernia repair residuals including a 
neuroma is established.  The appeal is granted to the extent 
indicated.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

